Title: To Thomas Jefferson from Isaac and Abram Van Bibber & Company, 22 March 1781
From: Isaac and Abram Van Bibber & Company
To: Jefferson, Thomas



Sir
Baltimore 22d: March 1781.

We take the liberty to inform your Excellency that Captn. Robert Cary of Virginia came express from Sir John Peyton to us, about the 1st: March, to purchase and forward to Virginia on account of Said State a quantity of Arms we had for Sale. Captn. Carys Orders were to hire Waggons and have them carried to Hoes Ferry and delivered to Thacker Washington on the Virginia Side, who was to forward them immediately to Sir John Peyton in Glocester County.
Every Attempt and Exertion was made by the Captain with our Assistance, but no Waggons could be procured at that time. Captn. Cary then consulted General G[ist] of this Town, and others, and was advized to forward them with the Troops, and did, with the Generals Permission, ship them on board the Schooner Captn. Dushields who sail’d from here when Captn. Cary set off for Virginia by Land.
Your Excellency will direct concerning those Arms as in your wisdom you may think best. We have no Orders, or further Power over them. The Express said the Arms were much wanted, as 500 Militia had been discharg’d for want of Arms. We are with due Esteem Yr. Excellencys very humble Servts.,

Isaac & Abram Van Bibber & Co.

